Name: Commission Regulation (EC) No 2979/94 of 6 December 1994 repealing Regulation (EC) No 1399/94 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 8 . 12. 94 Official Journal of the European Communities No L 315/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2979/94 of 6 December 1994 repealing Regulation (EC) No 1399/94 concerning the stopping of fishing for cod by vessels flying the flag of Germany the waters of ICES division III a Kattegat by vessels flying the flag of Germany or registered in Germany should therefore be permitted ; whereas consequently it is neces ­ sary to repeal Regulation (EC) No 1399/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1 399/94 (2) stopped fishing for cod in the waters of ICES division III a Kattegat by vessels flying the flag of Germany or registered in Germany ; Whereas, on 22 September 1994, Denmark transferred to Germany 10 tonnes of cod in the waters of ICES division III a Kattegat ; Whereas, on 25 October 1994, Denmark transferred to Germany 10 tonnes of cod in the waters of ICES division III a Kattegat ; whereas fishing for cod in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1399/94 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 154, 21 . 6. 1994, p. 1 .